Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered June 22, 1987, convicting defendant, upon his guilty plea, of sodomy in the first degree, and sentencing him as a second felony offender to an indeterminate term of imprisonment of from 4 Vi to 9 years, is unanimously affirmed.
We find no support in the record for defendant’s contention that his guilty plea was coerced. Nor is defendant’s bald assertion of innocence credible, given his voluntary admission, made upon the advice of competent counsel, of having committed the acts charged. The trial court did not abuse its discreton in denying defendant’s motion to withdraw his plea without a hearing (see, People v Tinsley, 35 NY2d 926; People v Dixon, 29 NY2d 55; People v Tannenbaum, 116 AD2d 677). Concur—Ross, J. P., Milonas, Wallach and Rubin, JJ.